Citation Nr: 1704485	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a contusion of the left knee with history of compression fracture of tibial spine.

2. Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee with painful motion and limitation of motion.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  His awards include the National Defense Service Medal and the Marksman Badge with Rifle Bar.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO in June 2009.

In June 2012 and August 2016 the Board remanded the case for further evidentiary development.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its previous remand decision, the Board remanded the case to schedule the Veteran for an additional VA knee examination.  He was afforded such an examination in September 2016; however, the examiner stated that he was unable to obtain valid testing results because the Veteran did not cooperate with the testing procedures, and because he reported symptoms which were not consistent with his treatment history and behavior as observed immediately prior to and following the examination. 

Under VA law, when the Veteran fails to report for an examination scheduled in conjunction with a claim of entitlement to an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655 (2016).  Absent a showing of good cause, the Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. §  3.655(b) (2016).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  
The Board observes that the record contains additional evidence reflecting the severity of the Veteran's left knee disabilities during the appeal period, including VA examinations performed in March 2008, June 2009, September 2012, and in October 2015, as well as VA treatment records.  Therefore, the Board can continue in its processing of the Veteran's case.  In doing so, it notes that in Correia v. McDonald, 28 Vet. App. 158 (2016) the Court of Appeals for Veterans Claims found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  

Given that the aforementioned VA examinations did not indicate whether range of motion testing was conducted in active and passive motion, and in weight-bearing and nonweight-bearing, the Board finds that remand is required to obtain an opinion as to the range of motion throughout the appeal period in those areas.  As the claim is being remanded to obtain this opinion, the Board will also provide the Veteran with an additional opportunity to undergo a VA examination.

At this time, the Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He is further advised that the future consequences of failure to behave in a cooperative manner during a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

Finally, concerning the Veteran's claim of entitlement to a TDIU, as that claim is inextricably intertwined with the increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from August 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

Even if the Veteran does not appear for or does not fully cooperate with the above examination so that valid testing results can be obtained, the examiner should provide an opinion as to the range of motion throughout the appeal period (since January 2007) of the left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected left knee disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected left knee disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




